Citation Nr: 0125544	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  01-08 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material has been submitted to reopen a claim 
for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to June 
1946.  This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2001 rating action that denied 
service connection for bilateral hearing loss on the grounds 
that new and material evidence had not been submitted to 
reopen the claim.


REMAND

Historically, the veteran filed an initial claim for service 
connection for bilateral hearing loss in March 1991.  By 
rating action of April 1991, the RO denied service connection 
for bilateral hearing loss on the grounds that the service 
medical records were negative for subjective complaints or 
objective findings of bilateral hearing loss, and there was 
no evidence of treatment for bilateral hearing loss until 
many years after service.  By decision of June 1994, the 
Board denied service connection for bilateral hearing loss on 
the grounds that there was no evidence that such hearing loss 
was present in service or for many years thereafter, was 
related to an incident of service, or was caused by a 
service-connected disability.  

The veteran currently contends that he suffers from bilateral 
hearing loss as a result of his military service.  In 
correspondence from the veteran which was received in May 
2001 and in his September 2001 Substantive Appeal, the 
veteran stated that he was first advised of his bilateral 
hearing loss while at the Oak Knoll Naval Hospital, Oakland, 
California in service in 1946.  The veteran further stated 
that, while hospitalized at the Butler, Pennsylvania VA 
Hospital during the period from approximately 1953 to 1955, 
an audiology examination was performed, and he was told that 
he had bilateral hearing loss.  After review of the claims 
folder, the Board notes that these records are not contained 
therein.  

In light of the fact that the record may not contain all 
available service medical records (SMRs), the Board finds 
that further development of this evidence is necessary prior 
to an appellate decision in this case.  The RO should attempt 
to locate and obtain a complete set of the veteran's service 
medical records.  See VBA Letter 20-99-60 (Aug. 30, 1999); 
McCormick v. Gober, 14 Vet. App. 39 (2000).  Likewise, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
to be in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  The Board finds that the RO should 
also obtain and associate with the claims folder all 
outstanding pertinent medical records from any other sources 
identified by the veteran.  Accordingly, the case is REMANDED 
to the RO for the following action:

1. The RO should arrange, through 
official channels including the 
National Personnel Records Center, for 
an exhaustive search for all the 
veteran's SMRs, to specifically 
include records of claimed treatment 
at the Oak Knoll Naval Hospital, 
Oakland, California in 1946.  The 
efforts to obtain such records, and 
all responses from the sources 
queried, should be documented in the 
claims folder.  If the RO is unable to 
obtain all relevant SMRs, the veteran 
should be notified of the records that 
the VA has been unable to obtain, the 
efforts taken by the VA to obtain 
those records, and any further action 
to be taken by the VA with respect to 
the claim.

2. The RO should contact the veteran and 
request him to identify the names and 
addresses of, and the dates of 
treatment or evaluation by, all 
providers of treatment or evaluation 
for hearing loss since service.  After 
obtaining from the veteran the 
necessary signed authorizations for 
the release of medical information to 
the VA from any non-VA providers, the 
RO should contact the named medical 
providers and request copies of all 
previously-unobtained medical records 
of his treatment or evaluation for 
hearing loss, to specifically include 
any treatment/evaluation records from 
the Butler, Pennsylvania VA Hospital, 
particularly during the period from 
approximately 1953 to 1955.  All 
records obtained, and all responses 
from the medical providers queried, 
should be associated with the claims 
folder.  If the RO is unable to obtain 
all relevant records, the veteran 
should be notified of the records that 
the VA has been unable to obtain, the 
efforts taken by the VA to obtain 
those records, and any further action 
to be taken by the VA with respect to 
the claim.

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
an appropriate Supplemental Statement 
of the Case which contains notice of 
all relevant actions taken on this 
claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal, and a recitation of all 
required notification and development 
action undertaken pursuant to the 
Veterans Claims Assistance Act of 2000 
(Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West Supp. 
2001) and implementing VA regulations 
published at 66 Fed. Reg. 45,620 (29 
August 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).    

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


